DETAILED ACTION
WITHDRAWN OBJECTIONS
1.	The objection to the specification, of record on page 2 of the previous Action, is withdrawn.

WITHDRAWN REJECTIONS
2.	The 35 U.S.C. 112 first paragraph rejection of Claim 3, of record on page 2 of the previous Action, is withdrawn

REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 1 — 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kirn et al
U.S. Patent Application Publication No. 2004/0231862 A1) in view of Goossens (U.S. Patent
No. 7,754,808).
With regard to Claim 1, Kirn et al disclose a first section of pipe ‘105’ (paragraph 0035)
and a second section of pipe ‘201,’ in which test coupons are placed, therefore extending into the
bore, the second section being the same as the first section (paragraph 0040); the internal
conditions of the first section and second section are the same (paragraph 0044); the coupons are held in a coupon holder that is a coupon rack, that is configured to extend into the bore of the second pipe (can be placed into or removed from the second section; paragraph 0040);  the coupons are manufactured of a material of which a portion of the second section of pipe is manufactured, to determine the current state of degradation of the material by removing the coupon and evaluating the condition (paragraph 0011); a system for monitoring components in a pipe is therefore disclosed. Kirn et al fail to disclose a pipe that is flexible comprising a bore, an annulus, a pressure sheath between the bore and the annulus, an outer sheath surrounding the annulus and armor wire components within the annulus and a coupon comprising a polymeric material surrounding a plurality of steel wires.
Goossens teaches a flexible pipe (hose of a flexible nature; column 2, lines 47 — 50),
therefore comprising a lumen that is a bore, and an inner tube, a reinforcement member
comprising steel wires over the inner tube and an outer cover over the reinforcement member (column 3, lines 1 — 18) for the purpose of obtaining abrasion resistance (column 3, lines 39 —
45).
It therefore would have been obvious for one of ordinary skill in the art to provide a
flexible pipe comprising a bore, an inner tube, a reinforcement member comprising steel wires
over the inner tube and an outer cover over the reinforcement member in order to obtain abrasion
resistance as taught by Goossens. The inner tube is therefore a pressure sheath, and the outer
cover is an outer sheath. The pressure sheath is therefore between the bore and an annulus and
the reinforcement is armor wire components in the annulus and the annulus is surrounded by the
outer sheath.
The inner tube and outer cover comprise elastomer (column 3, lines 18 — 30). Because the coupons disclosed by Kirn et al are manufactured of a material of which a portion of the second section of pipe is manufactured, it would have been obvious to provide for a coupon comprising steel wires and a polymeric material that is an elastomer surrounding the steel wires. A system for monitoring armor wire components would therefore be obtained, and the second section of pipe would constitute a surface pipe.
With regard to Claim 2, a gap between the polymeric material and the steel wires is also
not explicitly disclosed. However, Goossens teaches at least one embodiment in which the inner
tube and armor wire components are not adhered, because Goossens teaches that the inner tube
and armor wire are ‘preferably adhered’ (column 3, lines 1 — 18). It would have been obvious for one of ordinary skill in the art to provide for a gap between the polymeric material and the steel wires as Goossens teaches at least one embodiment in which the inner tube and armor wire
components are not adhered.
With regard to Claim 3, the gap would therefore result in a ratio of surface area of the
steel wires to a volume of the gap substantially equivalent to a ratio of a surface area of the
armor wire components to a volume of space surrounding the armor wire components within the
annulus.
With regard to Claim 4, the claimed thickness is not disclosed by Kirn et al. However,
because the coupons disclosed by Kirn et al are manufactured of a material of which a portion of
the second section of pipe is manufactured, it would have been obvious for one of ordinary skill
in the art to provide for polymeric material having a thickness such that it has a permeability
resistance substantially equivalent to a permeability resistance of the pressure sheath of the
flexible pipe.
With regard to Claim 5, the claimed tension is not disclosed by Kirn et al. However,
because the coupons disclosed by Kirn et al are manufactured of a material of which a portion of
the second section of pipe is manufactured, it would have been obvious for one of ordinary skill
in the art to provide for a coupon that is placed under stress, such as the stress of water pressure,
to increase stress on the steel wires in the coupon.
With regard to Claim 6, the amount of tension would therefore be set to simulate the
stress level of armor wire components within the annulus of the flexible pipe.
With regard to Claim 7, the claimed evaluation is not disclosed by Kirn et al. However,
because Kirn et al disclose evaluating the current state of degradation of the material by
removing the coupon and evaluating the condition, it would have been obvious for one of
ordinary skill in the art to provide for evaluation of the degree of corrosion, by weighing the steel
wires.
With regard to Claim 8, it therefore would have been obvious for one of ordinary skill in
the art to provide for inspecting the steel wires to detect cracks and thereby evaluate physical
integrity.
With regard to Claim 9, it therefore would have been obvious for one of ordinary skill in
the art to provide for removal of the coupons at regular intervals, to evaluate the progress of
degradation.
With regard to Claim 10, it therefore would have been obvious for one of ordinary skill in
the art to provide for removal of the coupons at regular intervals of every 1 to 20 weeks, to
evaluate the progress of degradation.
With regard to Claim 11, it therefore would have been obvious for one of ordinary skill in
the art to provide for removal of the coupons at regular intervals of every 9 to 15 months, to
evaluate the progress of degradation.
With regard to Claim 12, the claimed aspect of “3D printing’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is
unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 13, the claimed aspect of ‘extrusion’ is a product — by — process
limitation. Therefore, if the product in the claim is the same as the prior art, the claim is
unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claims 14 — 15, manufacturing grease is not taught by Goossens. It would have been obvious for one of ordinary skill in the art to provide for coverage of the steel wires with no manufacturing grease, as manufacturing grease is not taught by Goossens.
With regard to Claim 16, the claimed shape and thickness are not disclosed by Kirn et al.
However, a pipe having a thickness of less than 1.5 in is taught by Goossens (column 6, lines 45 — 61). Because a pipe having a cylindrical shape and having a thickness of less than 1.5 in is
taught by Goossens. It would have been obvious for one of ordinary skill in the art to provide for
a coupon having a cylindrical shape and having a thickness of less than 1.5 in. A permeability
resistance of the pressure sheath would therefore be recreated. — 61). Because a pipe having a cylindrical shape and having a thickness of less than 1.5 in is taught by Goossens, it would have been obvious for one of ordinary skill in the art to provide for a coupon having a cylindrical shape and having a thickness of less than 1.5 in. A permeability resistance of the pressure sheath would therefore be recreated.






ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the objection to the specification and 35 U.S.C. 112 first paragraph rejection of Claim 3, of record in the previous Action, have been considered and have been found to be persuasive. The objection and rejection are therefore withdrawn.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782